UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7229


MELVIN C. DODSON,

                Movant - Appellant,

          and

LARRY E. PATTERSON; ELMO A. REID, JR.; JAMES R. CLARK,

                Plaintiffs,

          v.

TIMOTHY M. KAINE, Governor of the State of Virginia, sued in
his official and individual capacity; JOHN W. MARSHALL,
Secretary of Public Safety of Virginia, sued in his official
and individual capacity; HELEN F. FAHEY, Chairperson of the
Virginia Parole Board, sued in her official and individual
capacity,

                Defendants,

          v.

DEREK T. FRITZINGER,

                Movant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:08-cv-00490-JRS)


Submitted:   December 21, 2010              Decided:   January 4, 2011
Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Melvin C. Dodson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Melvin C. Dodson seeks to appeal the district court’s

order denying a Fed. R. Civ. P. 60(b) motion for reconsideration

of      its     prior    order   adopting      the     magistrate     judge’s

recommendation and dismissing a 42 U.S.C. § 1983 (2006) civil

rights action.       However, because Dodson was not a party to or an

intervenor in the § 1983 action, * he lacks standing to challenge

this order on appeal.         See Davis v. Scott, 176 F.3d 805, 807-08

(4th Cir. 1999).        Accordingly, we dismiss this appeal for lack

of jurisdiction.         We dispense with oral argument because the

facts    and    legal   contentions   are   adequately   presented     in   the

materials      before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




     *
       Dodson’s motion to join the lawsuit was denied as moot on
March 11, 2010.



                                       3